DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 5, 9, 10, 13, 16, 18, 19, 25, 29, 44, 45 and 50 are drawn to , a chimeric ligand receptor comprising a receptor subunit, wherein the receptor subunit comprises a scaffold domain; 
wherein the scaffold domain comprises an extracellular domain and a transmembrane domain;       wherein the extracellular domain is operably linked to a ligand binding domain;
wherein the transmembrane domain is operably linked to an intracellular signaling domain;
wherein the receptor subunit multimerizes via its scaffold domain in the presence of one or more additional receptor subunits; and
wherein the multimerized receptor subunits undergo a conformational reorganization upon ligand binding to the chimeric ligand receptor classified in C07K 14/05.

II. Claims 60 and 121 are, drawn to An isolated polynucleotide or a set of isolated polynucleotides encoding the chimeric ligand receptor of comprising a receptor subunit, wherein the receptor subunit comprises a scaffold domain; 
wherein the scaffold domain comprises an extracellular domain and a transmembrane domain;       wherein the extracellular domain is operably linked to a ligand binding domain;

wherein the receptor subunit multimerizes via its scaffold domain in the presence of one or more additional receptor subunits; and
wherein the multimerized receptor subunits undergo a conformational reorganization upon ligand binding to the chimeric ligand receptor classified in C12N 15/63.

III. Claims 123-125 and 144 are drawn to a genetically engineered cell expressing the chimeric ligand receptor of ligand receptor of comprising a receptor subunit, wherein the receptor subunit comprises a scaffold domain; 
wherein the scaffold domain comprises an extracellular domain and a transmembrane domain;       wherein the extracellular domain is operably linked to a ligand binding domain;
wherein the transmembrane domain is operably linked to an intracellular signaling domain;
wherein the receptor subunit multimerizes via its scaffold domain in the presence of one or more additional receptor subunits; and
wherein the multimerized receptor subunits undergo a conformational reorganization upon ligand binding to the chimeric ligand receptor classified in C12N 2500/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related by virtue of the polynucleotide encoding the chimeric polypeptides and that . The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In encompass different molecular structures and that the polynucleotide can be used for other than producing the polypeptide such as a hybridization probe.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I, II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions encompass chimeric polypeptides or polynucleotides encoding the same. The invention of group encompasses genetically modified cells.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	There is a search and/or examination burden because : the inventions have acquired a separate status in the art in view of their different classification, have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) 
This application contains claims directed to the following patentably distinct species  chimeric ligand receptor of  wherein the intracellular signaling domain is selected from the group consisting of:
 i) an intracellular signal transduction domain of IL-6RB (interleukin 6 receptor B), 
ii) an intracellular signal transduction domain

iii) an intracellular signal transduction domain of  VEGFR2 (vascular endothelial growth factor receptor 2). 
The species are independent or distinct because each one of the intracellular signaling domain is distinct and uses a different signaling pathway. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 60 and 123 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  i) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, ii) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and/or iii) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        March 22, 2022